RESOLUCIÓN
Con el propósito de conformar las Reglas de Procedi-miento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Pri-mera Instancia y del Tribunal de Circuito de Apelaciones de Puerto Rico con lo resuelto en Ortiz v. Dir. Adm. de los *644Tribunales, 152 D.P.R. 161 (2000), se enmiendan las Reglas 11, 12 y 22 para que lean como sigue:

Regla 11. Investigación inicial

(c) Si de la investigación inicial resultara que, de conformi-dad con lo dispuesto en la Regla 6 el asunto carece de mérito, la Oficina de Asuntos Legales, informará al Director(a), quien or-denará su archivo, notificará de tal decisión por correo al pro-movente e indicará la razón que motiva el archivo y de su de-recho a solicitar reconsideración de tal decisión dentro de los diez (10) días siguientes a su notificación, y que el así no ha-cerlo equivaldrá a una aceptación de que la determinación será final. Esta determinación de archivo será notificada al juez y se le remitirá copia de la queja o solicitud de separación.

Regla 12. Confidencialidad

El proceso investigativo y el expediente de la queja o solicitud de separación serán de carácter confidencial mientras no se haya emitido una decisión final y firme sobre archivo, conforme con la Regla 11.
Una vez remitido el informe de investigación y el expediente de la queja o solicitud de separación a la Comisión de Disciplina el mismo estará sujeto a inspección por el público en la Secre-taría del Tribunal.
El juez bajo investigación podrá renunciar por escrito, a la confidencialidad en cualquier etapa del procedimiento. No obs-tante, a solicitud por escrito de las autoridades pertinentes, la Oficina de Asuntos Legales informará si éste es objeto de inves-tigación por queja o por solicitud de separación presentada en su contra, y la etapa investigativa de la misma.
No será ofrecida información sobre quejas o solicitudes de separación presentadas contra el juez y que estuvieren en la etapa de evaluación inicial, excepto cuando se hubiese emitido una decisión final y firme sobre archivo conforme con la Regla 11.

Regla 22. Uso, disposición y acceso a quejas y solicitudes de separación desestimadas

Toda queja o solicitud de separación desestimada como con-secuencia de una determinación de no causa no constará en el expediente personal del juez.
El expediente de toda queja o solicitud de separación deses-timada permanecerá bajo la custodia del Secretario o de la Ofi-cina de Asuntos Legales, según corresponda, por el término que mediante reglamentación especial apruebe el Juez Presidente, *645conforme dispone la Regla 38 de las Reglas para la Administra-ción del Programa de Conservación y Disposición de Documen-tos de la Rama Judicial.
Durante el término que sea dispuesto por reglamento, conforme dispone eljpárrafo anterior, los expedientes podrán ser utiliza-dos en investigaciones subsiguientes, previa notificación al juez, para acreditar un patrón en su conducta que pueda dar lugar al inicio de una acción disciplinaria o de separación.
El Director aprobará unas normas internas para facilitar el acceso a los expedientes de las investigaciones bajo estas reglas. Podrá solicitarle al Tribunal que emita las órdenes que sean necesarias para proteger información privilegiada bajo las Reglas de Evidencia o información que pueda lesionar derechos fundamentales de terceros.
La solicitud de examen de un expediente bajo la custodia del Secretario o de la Oficina de Asuntos Legales deberá ser notifi-cada al Juez investigado exonerado. Éste podrá, dentro de un término de veinte (20) días, solicitarle al Director que mediante orden del Tribunal proteja su derecho a la intimidad sobre aquellos asuntos en el expediente qüe así se justifique.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Foto.) Isabel Llompart Zeno

Secretaria'del Tribunal Supremo